DETAILED ACTION
Applicant’s amendment and arguments filed September 6, 2022 is acknowledged.
Claims 1-12, 18-32, 38-43, 45-47, and 49 are cancelled as previously indicated.
Claims 13-17, 33-37, 44, 48, and 50-57 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on September 6, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 33, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2014/0220996 A1) in view of Pani et al. (hereinafter Pani) (U.S. Patent Application Publication # 2009/0268707 A1).
Regarding claims 13, 33, 44, and 48, Kim teaches and discloses a method for wireless communications by a user equipment (UE) (UE, figures 2 and 13), comprising: 
determining a transmission power level parameter (reference transmission power) for an uplink transmission, wherein the transmission power level parameter has a first value (transmission power value/level for non-bundling mode) for uplink transmissions without bundling and a second value (transmission power value/level for bundling mode) for uplink transmissions with bundling ([0058]; [0059]; [0065]; [0086]; teaches determining the required transmission power for an uplink transmission from the UE to the eNB based in part on a reference transmission power value/level with one value for non-bundling mode and another value for bundling mode); and 
sending the uplink transmission, based at least in part on the determined transmission power level ([0058]; [0059]; [0065]; [0086]; teaches sending the uplink transmission according to the transmission power value/level). 
However, Kim may not explicitly disclose determining a transmission power level parameter at least in part on bundling (although Kim does suggest reference transmission power is determined based on whether the terminal is operating in the non-bundling or bundling mode).
Nonetheless, in the same field of endeavor, Pani teaches and suggests determining a transmission power level parameter (transmit power) at least in part on transmission time interval (TTI) bundling ([0114]; [0116]; [0118]; teaches determining the transmit power and further determining if the transmit power exceeds a maximum power value in part on whether or not TTI bundling has been activated or not).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining transmit power in part on whether or not TTI bundling has been activated or not as taught by Pani with the method as disclosed by Kim for the purpose of controlling and determining transmit power for transmitting uplink signals, as suggested by Pani.

Claims 14-17, 34-37, and 50-57 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2014/0220996 A1) in view of Pani et al. (hereinafter Pani) (U.S. Patent Application Publication # 2009/0268707 A1), and further in view of Lee et al. (hereinafter Lee) (U.S. Patent Application Publication # 2014/0098761 A1).
Regarding claims 14, 34, 50, and 54, Kim, as modified by Pani, discloses the claimed invention, but may not expressly disclose wherein the first uplink transmission comprises a RACH preamble transmission.
Nonetheless, in the same field of endeavor, Lee further teaches and suggests wherein the uplink transmission comprises a RACH preamble transmission ([0061]; [0228]; teaches RACH preamble transmission in the uplink). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RACH preamble transmission in the uplink as taught by Lee with the method as disclosed by Kim, as modified by Pani, for the purpose of improving service coverage and transmitting uplink data and supporting transmission of control signals, as suggested by Lee.

Regarding claims 15, 35, 51, and 55, Kim, as modified by Pani, discloses the claimed invention, but may not expressly disclose wherein the RACH preamble transmission comprises a RACH repetition sequence. 
Nonetheless, in the same field of endeavor, Lee further teaches and suggests wherein the RACH preamble transmission comprises a RACH repetition sequence ([0227]; [0228]; [0252]; teaches PRACH preamble repetition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PRACH preamble repetition as taught by Lee with the method as disclosed by Kim, as modified by Pani and Lee, for the purpose of improving service coverage and transmitting uplink data and supporting transmission of control signals, as suggested by Lee.

Regarding claims 16, 36, 52, and 56, Kim, as modified by Pani, discloses the claimed invention, but may not expressly disclose wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission.
Nonetheless, in the same field of endeavor, Lee teaches and suggests wherein the uplink transmission comprises a physical uplink shared channel (PUSCH) transmission ([0084]; teaches transmitting uplink transmission on a PUSCH).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting uplink transmission on a PUSCH as taught by Lee with the method as disclosed by Kim, as modified by Pani, for the purpose of improving service coverage and transmitting uplink data and supporting transmission of control signals, as suggested by Lee.

Regarding claims 17, 37, 53, and 57, Kim, as modified by Pani, discloses the claimed invention, but may not expressly disclose receiving at least one of the first and second values in a broadcast system information block (SIB). 
Nonetheless, in the same field of endeavor, Lee teaches and suggests receiving at least one of the first and second values in a broadcast system information block (SIB) ([0071]; teaches using system information, SIB, for receiving and communicating control information from the eNB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using system information, SIB, for receiving and communicating control information from the eNB as taught by Lee with the method as disclosed by Kim, as modified by Pani, for the purpose of improving service coverage and transmitting uplink data and supporting transmission of control signals, as suggested by Lee.

Response to Arguments
Applicant’s arguments, filed September 6, 2022, with respect to the rejection(s) of claim(s) 13-17, 33-37, 44, 48, and 50-57 with regard to the Nakashima reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pani et al. (U.S. Patent Application Publication # 2009/0268707 A1).
Consider claim 13, Applicant argues, on pages 7-8 of the Remarks, that Kim does not teach “determining a transmission power level parameter for an uplink transmission based, at least in part, on transmission time interval (TTI) bundling, wherein the transmission power level parameter has a first value for uplink transmissions without bundling and a second value for uplink transmissions with bundling”.
The Examiner respectfully disagrees with Applicant's argument, with regard to the Kim reference, because as recited in the above rejections, Kim, as modified by Pani, does teach and suggest determining a transmission power level parameter for an uplink transmission based, at least in part, on transmission time interval (TTI) bundling, wherein the transmission power level parameter has a first value for uplink transmissions without bundling and a second value for uplink transmissions with bundling.
Kim clearly teaches that the terminal determines a required transmission power (REFERENCE_P) when the terminal operates in a non-bundling mode and the terminal determines the required transmission power (REFERENCE_P) when the terminal operates in a bundling mode ([0058]; [0059]; [0065]).  Thus, Kim teaches and suggests that a transmission power level has a first value for uplink transmission when the terminal is operating in a non-bundling mode and another value for uplink transmission when the terminal is operating in a bundling mode.   Therefore, based on the broadest reasonable interpretation, one of ordinary skill in the art would understand that the required transmission power (REFERENCE_P) as taught by Kim teaches the transmission power level for bundling and non-bundling.  
	Pani is relied upon to teach determining the transmit power and further determining if the transmit power exceeds a maximum power value in part on whether or not TTI bundling has been activated or not ([0114]; [0116]; [0118]), thus suggesting determining a transmission power level parameter at least in part on transmission time interval (TTI) bundling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining transmit power in part on whether or not TTI bundling has been activated or not as taught by Pani with the method as disclosed by Kim for the purpose of controlling and determining transmit power for transmitting uplink signals, as suggested by Pani.  Therefore, based on the broadest reasonable interpretation, it is the combination of Kim and Pani that teaches determining a transmission power level parameter for an uplink transmission based, at least in part, on transmission time interval (TTI) bundling, wherein the transmission power level parameter has a first value for uplink transmissions without bundling and a second value for uplink transmissions with bundling.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For independent claims 33, 44, and 48, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 13.
For dependent claims 14-17, 34-37, and 50-57, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 13, 33, 44, and 48, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 15, 2022